United States District Court
Northern District of California

oO CO JN Dn UH Fk WY LH

NN YW NY WY WN
2 Ye a&aR EB YE FSF Ge raarsopnaase

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

MICHAEL J. VERA,
Case No. 18-04470 EJD (PR)
Plaintiff,
ORDER GRANTING MOTION FOR
V. SUMMARY JUDGMENT
ERIC GOUKER, et al.,
Defendants.
(Docket No. 21)

 

 

Plaintiff, a pretrial detainee, filed a pro se civil rights complaint under 42 U.S.C. §
1983 against employees at the Santa Cruz County Sheriff's Department. The Court found
the complaint, (Docket No. 1), liberally construed, stated a cognizable Fourteenth
Amendment claim of deliberate indifference for placement in conditions that amounted to
punishment, and ordered service of the complaint on Defendants. (Docket No. 12.)

Defendants Eric Gouker and Jenna Baldwin filed a motion for summary judgment

(Docket No. 21, hereinafter “Mot.”), and declarations and exhibits in support thereof.!

 

| Defendant Erick Gouker’s declaration is filed under Docket No. 25,.Defendant Jenna
Baldwin’s declaration is filed under Docket No. 26, non-party Lt. Daniel Freitas’s
declaration is filed under Docket No. 24, and defendants’ counsel Mr. Ryan Thompson’s
declaration is filed under Docket No. 27. Defendants submit copies of the Santa Cruz
County Sheriffs “Inmate Grievance” policy, excerpts from Plaintiffs inmate grievance
records, among other documents, (Docket No. 22), in support of their motion as exhibits to

 
United States District Court
Northern District of California

Oo fo NN NH A & WH HP

Ny NHN WY NH WY NH NH NY LH FS
eo eat F&F SF fF FSF CeA AAR EH ES

 

 

Plaintiff did not file an opposition although given an opportunity to do so. For the reasons

discussed below, Defendants’ motion is GRANTED.

DISCUSSION

L Plaintiff's Claims

At the time of the filing of the complaint, Plaintiff was in custody at the Santa Cruz
County Jail (“Jail”), presumably as a pretrial detainee. Plaintiff claims that on June 22,
2018, he was taken from the Jail’s general population to solitary confinement, where he
was placed in a cell without lights or plumbing for ten days and deprived of all his
property. (Compl. at 3.) Plaintiff claims he was never given any incident report or any
type of explanation. (Id.) Plaintiff claims “this was done” by Defendants Eric Gouker and
Jenna Baldwin, both classification officers, “for personal reasons I believe, and to get me
to take a deal in court faster.” (Id.) Liberally construed, the Court found the allegations of
Plaintiffs unjustified and unexplained placement in conditions that amount to punishment
were sufficient to state a deliberate indifference claim under the Fourteenth Amendment.
(Docket No. 12 at 2.) The Court dismissed the claim involving the random and
unauthorized deprivation of property for failure to state a claim. (Id. at 2-3.)
II. Statement of Facts” |

Defendant Gouker is a Supervising Correctional Officer at the Jail and was so at the
time of the underlying events. (Gouker Decl. { 2.) His duties include assigning,
supervising, training and evaluating the work of subordinate staff. (Id.) Furthermore, as
the Classification Supervisor, Defendant Gouker reviews, investigates and responds to
grievances related to housing, custody level, and all other classification specific

grievances. (Id.) He was also responsible for a daily review of all inmates that are

 

these declarations.

2 The following facts as presented by Defendants are undisputed as Plaintiff did not file an

opposition.
2

 
Oo co NN DR WH S&S W NH

Ce
DR rn & WwW NHN KF CO

United States District Court
a

Northern District of California

mb NM NY NY NY NM
BRRAR BS RSS @

 

 

administratively separated throughout the facility. (Id.)

Defendant Jenna Baldwin is also a Supervising Correctional Officer at the Jail and
was so at the time of the underlying events. (Baldwin Decl. { 1.) Her duties include
supervising and participating in the work of booking, guarding, supervising, transporting
and releasing inmates in the Santa Cruz County Detention Facilities, insuring inmates’
safety and security, training correctional officers, and doing other work as required. (Id. at
12.)

On June 21, 2018, while Defendant Baldwin was on shift as a Classification Officer
at the Jail, she observed a fight involving approximately 29 male inmates on the top tier of
the “F-unit” in the Jail. (Baldwin Decl. { 5; Gouker Decl. { 5.) She called for assistance,
entered F-unit, and assisted in breaking up the fight and defusing the situation. (Baldwin
Decl. 7 5.)

Defendant Gouker investigated the circumstances regarding the fight, and three
independent sources confirmed to him that Plaintiff, a high-ranking, documented gang
member, had directed the fight to take place. (Gouker Decl. | 6.) During the
investigation, Defendant Gouker also learned that Plaintiff, through fear and intimidation,
was controlling the actions of inmates at a different jail facility in Santa Cruz County. (Id.
at § 7, Ex. I.) Based on Plaintiff’s high-level of influence within the J ail system, his
involvement in directing the fight to take place, and the unique, dangerous circumstances
regarding the fight, Defendant Gouker decided that it was necessary, for-the safety and
security of Jail staff and inmates, to transfer Plaintiff to the Santa Clara County Jail. (Id. at
48.) Defendant Gouker determined that transferring Plaintiff to Santa Clara County Jail
would provide his own Jail staff necessary time to address the circumstances of the fight
and to make sure it did not happen again. (Id. at 9.) Plaintiff was transported to the
Santa Cruz County Jail on June 22, 2018. (Id. at ] 10.) On July 2, 2018, Plaintiff was
transferred back to the Santa Cruz County Jail, accompanied by Defendant Baldwin, and

placed in administrative segregation based on the continued safety risks he posed to Jail

3

 
United States District Court
Northern District of California

oOo co NN DB WF FP WH NO —

NHN NY NY NH NH NY NY LY WW
eo uaa BONS SF SF Ce rAA ARBRE S

 

 

staff and inmates. (Gouker Decl. {§ 11-12, Ex. F; Baldwin Decl. { 7.)

On July 3, 2018, Plaintiff submitted an inmate grievance, No. A049433,. asking to
be placed in general population. (Gouker Decl. { 13.) Defendant Gouker investigated the
grievance and made written findings, which were also provided to Plaintiff. (Id.) The
findings stated, “Inmate Vera is pending transfer to a general population unit.” (Id., Ex.
B.)

On July 6, 2018, while Plaintiff was pending transfer to the general population unit,
Plaintiff addressed an “Inmate Request Form” to Defendant Gouker, calling him a “snake
liar” and threatening Defendant Gouker’s life and Jail staff. (Gouker Decl. { 14.) Plaintiff
wrote that “an insane attack by me could prove lethal, why put your staff at risk? Im [sic] |
not gonna do that, but you cant [sic] know that for sure...” (Id., Ex. C.) Based on
Plaintiff's threats, Defendant Gouker and Jail staff determined that it was in the best
interest of the safety and security of Jail staff and inmates to keep Plaintiff in
administrative segregation. (Id. at § 15.)

On July 10, 2018, Plaintiff submitted another inmate grievance, No. A020254,

_complaining that he was put “in stripes” for the content of his July 6, 2018 “Inmate

Request Form” to Defendant Gouker. (Gouker Decl. { 16.) Jail staff investigated the
grievance and made written findings, which were also provided to Plaintiff. (Id. at ] 17.)
The findings state, in part, that “the Sheriff's Office takes such threats seriously” and that
Jail classification would review Plaintiff's “Assault Risk” status on July 16, 2018. (Id.,
Ex. D.)

On July 15, 2018, Plaintiff submitted an appeal of the Jail’s response to his July 10,
2018 inmate grievance. (Gouker Decl. { 18.) Jail staff investigated the appeal and made
written findings, which were also provided to Plaintiff. (Id. at ] 19.) The findings stated,
“Your current housing assignment is a direct result of your behavior and was implemented
for the safety and security of this facility. [unintelligible] classification unit will continue

to evaluate your housing assignment.” (Id., Ex. E.) Plaintiff was moved from

4

 
United States District Court
Northern District of California

—

Ny BY NY YH NY NY NY NY NY &

 

 

administrative segregation to general population on July 23, 2018. (Id. at 20.)

Defendant Baldwin was not involved in any of the following: the decision to
transport Plaintiff to or from the Santa Clara County Jail, Plaintiff's housing assignments
at the Santa Clara County Jail or the Santa Cruz County Jail, receiving or investigating
Plaintiff’s July 3, 2019 or July 10, 2019 grievances, receiving or investigating Plaintiff's
July 15, 2018 grievance appeal, or receiving or investigating any of Plaintiff's notes or
request forms complaining about Defendant Gouker. (Baldwin Decl. { 8.)

Il. Summary Judgment

Summary judgment is proper where the pleadings, discovery and affidavits show
that there is “no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
“against a party who fails to make a showing sufficient to establish the existence of an
element essential to that party’s case, and on which that party will bear the burden of proof
at trial... since a complete failure of proof concerning an essential element of the
nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v.
Cattrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
the lawsuit under governing law, and a dispute about such a material fact is genuine “if the
evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

Generally, the moving party bears the initial burden of identifying those portions of
the record which demonstrate the absence of a genuine issue of material fact. See Celotex
Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
at trial, it must affirmatively demonstrate that no reasonable trier of fact-could find other
than for the moving party. But on an issue for which the opposing party will have the
burden of proof at trial, the moving party need only point out “that there is an absence of
evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition

to the motion is merely colorable, or is not significantly probative, summary judgment may

5

 
United States District Court
Northern District of California

—

wo wo wp DH HN NY YN NY YN KH BH Be Be Re Ree Oe
co UmSDLlUCUMNl Oa eee atl rl lc ONO i TAG eC ie LT lL CU

oO Oo NSN DH WT FSF WH WH

 

 

be granted. See Liberty Lobby, 477 U.S. at 249-50.

The burden then shifts to the nonmoving party to “go beyond the pleadings and by
her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
file,’ designate specific facts showing that there is a genuine issue for trial.”” Celotex
Corp., 477 U.S. at 324 (citations omitted). If the nonmoving party fails to make this
showing, “the moving party is entitled to judgment as a matter of law.” Id. at 323.

The Court’s function on a summary judgment motion is not to make credibility
determinations or weigh conflicting evidence with respect to a material fact. See T.W.
Elec. Serv.. Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
The evidence must be viewed in the light most favorable to the nonmoving party, and the
inferences to be drawn from the facts must be viewed in a light most favorable to the
nonmoving party. See id. at 631. It is not the task of the district court to scour the record
in search of a genuine issue of triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir.
1996). The nonmoving party has the burden of identifying with reasonable particularity
the evidence that precludes summary judgment. Id. If the nonmoving party fails to do so,
the district court may properly grant summary judgment in favor of the moving party. See
id.; see, e.g., Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1028-29
(9th Cir. 2001).

A. Exhaustion

The Prison Litigation Reform Act of 1995 (“PLRA”) amended 42 U.S.C. § 1997e to

 

provide that “[n]o action shall be brought with respect to prison conditions under [42
U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or
other correctional facility until such administrative remedies as are available are
exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is mandatory and no longer left to the
discretion of the district court. Woodford v. Ngo, 548 U.S. 81, 84 (2006) (citing Booth v.
Churner, 532 U.S. 731, 739 (2001)). “Prisoners must now exhaust all ‘available’
remedies, not just those that meet federal standards.” Id. Even when the relief sought

6

 
a
EE
Oe
36
as
As
g¢
Ba
3 &
8 a
ze

7,

Oo fF NY DBO A FP WD HH

ro pe pO WH NO NO NNO NY DN YF FF Ff fF TSF hl Sl

 

 

cannot be granted by the administrative process, i.e., monetary damages, a prisoner must
still exhaust administrative remedies. Id. at 85-86 (citing Booth, 532 U.S. at 734). The
PLRA’s exhaustion requirement requires “proper exhaustion” of available administrative
remedies. Id. at 93. .

Compliance with prison grievance procedures is all that is required by the PLRA to
“properly exhaust.” Jones v. Bock, 549 U.S. 199, 217-18 (2007). The level of detail
necessary in a grievance to comply with the grievance procedures will vary from system to
system and claim to claim, but it is the prison’s requirements, and not the PLRA, that
define the boundaries of proper exhaustion. Id. at 218. In California, the regulation
requires the prisoner “to lodge his administrative complaint on CDC form 602 and ‘to
describe the problem and action requested.”” Morton v. Hall, 599 F.3d 942, 946 (9th Cir.
2010) (quoting Cal. Code Regs. tit. 15 § 3084.2(a)); Wilkerson v. Wheeler, 772 F.3d 834,
839 (9th Cir. 2014) (same). California regulations also require that the appeal name “all
staff member(s) involved” and “describe their involvement in the issue.” Cal. Code Regs.
tit. 15, § 3084.2(a)(3).

The grievance need not include legal terminology or legal theories unless they are
needed to provide notice of the harm being grieved. Griffin v. Arpaio, 557 F.3d 1117,
1120 (9th Cir. 2009). Nor must a grievance include every fact necessary to prove each
element of an eventual legal claim. Id. The purpose of a grievance is to alert the prison to
a problem and facilitate its resolution, not to lay groundwork for litigation. Id. The
grievance should include sufficient information “to allow prison officials to take
appropriate responsive measures.” Id. (citation and internal quotation omitted) (no
exhaustion where grievance complaining of upper bunk assignment failed to allege, as the
complaint had, that nurse had ordered lower bunk but officials disregarded that order); see
Wheeler, 772 F.3d at 840 (claim properly exhausted where inmate described nature of the
wrong and identified defendant as a responding officer who applied pressure to inmate’s

ankle deliberately to inflict pain).

 
United States District Court
Northern District of California

oO co NN DN WO FSF Ww KH

NH NH Bw HO NO NY NY NY NYO FY — :
eo SRR RB BSB ® F&F GC erAana BBnr Ss

 

 

Nonexhaustion under § 1997e(a) is an affirmative defense. Jones, 549 U.S. at 211.
Defendants have the burden of raising and proving the absence of exhaustion, and inmates
are not required to specifically plead or demonstrate exhaustion in their complaints. Id. at
215-17. In the rare event that a failure to exhaust is clear on the face of the complaint, a
defendant may move for dismissal under Rule 12(b)(6) of the Federal Rules of Civil
Procedure. Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (en banc). Otherwise,

 

defendants must produce evidence proving failure to exhaust in a motion for summary
judgment under Rule 56 of the Federal Rules of Civil Procedure. Id. If undisputed
evidence viewed in the light most favorable to the prisoner shows a failure to exhaust, a
defendant is entitled to summary judgment under Rule 56. Id. at 1166. But if material
facts are disputed, summary judgment should be denied, and the district judge rather than a
jury should determine the facts in a preliminary proceeding. Id.

The defendant’s burden is to prove that there was an available administrative
remedy and that the prisoner did not exhaust that available administrative remedy. Id. at
1172; see id. at 1176 (reversing district court’s grant of summary judgment to defendants
on issue of exhaustion because defendants did not carry their initial burden of proving their
affirmative defense that there was an available administrative remedy that prisoner
plaintiff failed to exhaust); see also Brown v. Valoff, 422 F.3d 926, 936-37 (9th Cir. 2005)
(as there can be no absence of exhaustion unless some relief remains available, movant
claiming lack of exhaustion must demonstrate that pertinent relief remained available,
whether at unexhausted levels or through awaiting results of relief already granted as result
of that process). Once the defendant has carried that burden, the prisoner has the burden of

production. Albino, 747 F.3d at 1172. That is, the burden shifts to the prisoner to come

 

forward with evidence showing that there is something in his particular case that made the
existing and generally available administrative remedies effectively unavailable to him.
Id. But as required by Jones, the ultimate burden of proof remains with the defendant. Id.

Defendants assert that Plaintiff failed to exhaust his administrative remedies while

8

 
s
Zs
Oss
368
a3
Ax
8¢
SA
TN
3 &
a
‘a

{o)
YZ

Oo 6 SN DWN OH Fe WY PO =

yo NO NH NY NY NY NY WY WHY =

 

 

housed at the Jail. (Mot. at 5.) At the time of the events alleged in the complaint, it was
(and remains) the Jail’s practice and procedure to inform inmates of their ability to file a
grievance with Jail staff. (Freitas Decl. | 6, Ex. A, “Policy 610: Inmate Grievances.”)
According to the Jail’s policy, inmates may file a grievance relating to conditions of
confinement, including release date, housing, medical care, food services, hygiene and
sanitation needs, recreation opportunities, classification actions, disciplinary actions,
program participation, telephone and mail use procedures, visiting procedures and
allegations of sexual abuse. (Id., Ex. A at 1.) Staff must first attempt to informally resolve
all grievances at the lowest level. (Id., Ex. A at 1.) Ifthere is no resolution at the informal
level, the inmate may submit a grievance form. (Id.) The grievance is then investigated,
and the results of the investigation are provided to the inmate. (Freitas Decl. 7.) Inmates
are also informed of their ability to appeal the Jail’s findings of their grievance to the first
level; the appeal form shows that the first level response is from the Facility Manager. (Id.
at J 8; see, e.g., Ex. D.) The appeal is then investigated, the results of which are provided
to the inmate. (Freitas Decl. ] 9.) The inmate may then submit the matter to the second
level appeal; the same appeal form shows that the response at the second level is from the
Chief Deputy. (d., Ex. D.)

According to the allegations in the complaint, Plaintiff submitted a “request form to
be taken out of solitary” on July 12, 2018, which was “denied no reason given.” (Compl.
at 1.) With regard to the first level appeal, Plaintiff claims that on July 13, 2018, he filed
an appeal which he identifies as “#A020252,” asking to be placed back in “g.p.” which
was “denied without cause.” (Id. at 2.) With regard to the second level appeal, which is .
the Jail’s final level of appeal, Plaintiff claims he submitted it on July 15, 2018, and that
“appeal officers refuse to answer.” (Id.) Lastly, Plaintiff asserts that “second formal level
is final level [and] officers routinely just throw them away.” (Id.) |

In contrast, the evidence submitted by Defendants does indicate that Plaintiff filed a
grievance “#A020252.” Rather, their evidence, which has not been disputed by Plaintiff,

9

 
United States District Court
Northern District of California

bo

Oo eo HN DBD A EP W

10
ll
12
13
14
15
16
17
18
19
20
21
22
23

24

25
26
27
28

 

 

shows that Plaintiff filed two grievances regarding his placement in administrative
segregation: No. A049433 and No. A020254. See supra at 4-5. In grievance No.
A049433, which was filed on July 3, 2018, Plaintiff sought to be placed back in general
population. Id. at 4; (Freitas Decl. 4 11, Ex. B). Defendant Gouker’s response stated that
Plaintiff was “pending transfer to a general population unit.” (Id.) Plaintiff did appeal this
grievance. (Freitas Decl. 12.) Plaintiff filed grievance, No. A020254 on July 10, 2018,
complaining that he was put “in stripes” for the content of a July 6, 2018 “Inmate Request
Form” in which he made threats to Defendant Gouker and Jail staff. See supra at 4;
(Freitas Decl. { 14, Ex. D). Jail staff’s findings included the statement that “the Sherif? S
Office takes such threats seriously” and that the Jail classification would review Plaintiff's
“Assault Risk” status on July.16, 2018. (Id.) Plaintiff submitted a first level appeal of this
grievance on July 15, 2018. See supra at 4-5; (Freitas Decl. { 15, Ex. E). The Jail staff's
findings stated, “Your current housing assignment is a direct result of your behavior and
was implemented for the safety and security of this facility. [unintelligible] classification
unit will continue to evaluate your housing assignment.” See supra at 5; (Freitas Decl. {
15, Ex. F). Plaintiff did not submit a second level appeal for grievance No. A020254.
(Freitas Decl. { 16.)

Based on the undisputed evidence, the Court finds Defendants have met their
burden of establishing that there was an available administrative remedy and that Plaintiff
did not exhaust that available administrative remedy. See Albino, 747 F.3d at 1172.
Specifically, Defendants have shown that Plaintiff could have pursued either of his
grievances, Nos. A049433 and A020254, to the second level of appeal, which was the final
level of appeal available to him at the Jail, but Plaintiff did not. The burden then shifts to
Plaintiff to come forward with evidence showing that existing and generally available
administrative remedies were effectively unavailable to him. Id. Plaintiff has filed no
opposition to dispute the evidence submitted by Defendants in support of their summary

judgment motion or to support the allegations in his complaint, e.g., a copy of the
10

 
United States District Court
Northern District of California

 

 

grievance “#A020252” which he identifies as exhausting his claims. Accordingly,
Defendants are entitled to summary judgment under Rule 56 based on Plaintiff's failure to
exhaust administrative remedies of all the claims against them. Id. at 1166.

Because Plaintiff has failed to exhaust any of the claims in the instant action, the

Court need not address Defendants’ motion for summary judgment on other grounds.

CONCLUSION
For the reasons stated above, Defendants Eric Gouker and Jenna Baldwin’s motion
for summary judgment is GRANTED. (Docket No. 21.) The Fourteenth Amendment
claim against them is DISMISSED for failure to exhaust administrative remedies.

This order terminates Docket No. 21.

IT IS SO ORDERED. LIL)
Dated: 2 ol é 9 ‘

EDWARD J. DAVILA
United States District Judge

Order Granting MSJ
PRO-SE\EJD\CR. 18\04470Vera_grant-msj(exh)

11

 
